Title: Invoice from Robert Cary & Company, 13 November 1770
From: Robert Cary & Company
To: Washington, George

 

London 13th Novr 1770

Invoice of Cost & Charges of Goods Shipd on Board the Liberty James Walker Comr for Virginia upon the Acct & risque of George Washington and Consignd to himself—Vizt


Theo: Crowley & Co. Iron


25 M 4d. Nails 1/9½
[£] 2. 4. 9


25 M 8d. Ditto 3/8
4.11. 8


Cask
. 2.  


5 M 30d. Nails 17/
4. 5. 0


Cask
. 2.  


1 dozn Cowprs Drawg knives
.14.  


4 ditto Hollowg Do 1/9
. 7.  


½ dozn Dowling Bitts 3/
. 1. 6


½ dozn Do Croes Iron’s 8/
. 4.  


6 Ditto Jointer Irons 6d.
. 3.  


1 Dozn Exr. HL Hinges with Smooth Field Joints
1.10.  


2 dozn Gimblets 8d.
. 1. 4


2 dozn Spike Do 3/6
. 7.  


1 dozn Xcut saw files
. 3. 6


3 dozn la: Whipsaw Do 6/
.18.  


½ dozn splintr Padlocks 4/6
. 2. 3


6 la: Padlock sorted 1/9
.10. 6


6 plate Stock Locks with Barrs & Screws 3/2
.19.  


Cask
. 2. 8


Jno. Stabler Linnn


12 fine Handrs. purple Lawn Chinese 23d.
1. 3.  


1 ps. fine Callico two Purples 12 Yards 26/
1. 6.  


1 fine white Do 14 yds
1.19.  


2 ps. Irish strong y. wd. high bleachd No. 197 50 yds 15d.
3. 2. 6


3 ps. fine Do Do 206 75 3/6
13. 2. 6


1 ps. Cambk & Duty 783 24/6
1. 4. 6


1 ps. Do Do 785
1. 5. 6


2 ps. fine do 1115 & 1117 48/
4.16.  


Case
. 3.  


Glover & Co. Ozn[abri]gs


6 ps. 687 Ells Hempen 8½
24. 6. 7


5 ps. 353 A[u]n[e]s brown Rolls 176½ Ells 2 pCt is 173 Ells 4¾
3. 8. 5


1 ps. Hessen Wrapper
.18.  


Packing & Cartage
. 5.  



Farrer & Garrett EarthW[are]


1 Dozn handle Tease & Saucers Cream Colour
. 2. 6


1 Tea Pott 9d. 1 Milk 6d.
. 1. 3


6 Salts & Spoons
. 2. 6


1 la: Bowl
. 5.  


1 Smaller Do
. 3. 6


2 Ditto
. 2. 6


2 Ditto
. 4.  


4 Bowls
. 5.  


2 Ditto
. 2.  


3 Do 2/ 3 Do 1/6
. 3. 6


Box
. 3.  


Tim[oth]y Bevan & Son Ap[othecar]y


BlueStone 2 lb.
. 2. 4


Spirma Citi 2 lb.
. 3. 4


Glauber Salts 3 lb.
. 2. 6


Spt Turpentine 6 lb.
. 9.  


Flour Sulpher 10 lb.
. 3. 4


Carraway Seeds 2 lb.
.  . 8


Mosch in grain ½ oz.
.15.  


Stoughton’s Bitters 4¼ lb.
.11. 4


Venice Treacle ½ lb.
. 2.  


Diascordium ½ lb.
. 1.  


Tinctr. Castor No. A 4 oz.
. 1. 4


Gutta Vite 5 oz.
. 6. 3


Sal Volatile 4 oz.
. 1.  


Spts Sal. Armoniac 4 oz.
.  . 8


Spt Hartshorne 1 lb. 7 oz.
. 3.10


Universal Balsam 9 oz.
. 6.  


James’s Powder’s 12 Paprs
1. 4. 0


Ivory Glister Pipes 6
.  . 9


Bottles Phials, Jarrs, & Potts
. 4. 1


Box & Cord
. 2. 4


A Chest Cord & Cordg
.18. 6


James Davis Shoes


8 pr Womns Cala Pumps 5/
2. 0. 0


2 pr Womn Calf Do 4/
. 8.  


2 pr Womn Do Shoes 3/
. 6.  


Jos. Middleditch Grocery


10 lb. Salt Petre 11d.
. 9. 2


2 lb. White Ginger 7½
. 1. 3


¼ lb. Mace 18/
. 4. 6


¼ lb. Nutmegs 9/4
. 2. 4



¼ lb. Cinnamon 17/
. 4. 3


¼ lb. Cloves 12/
. 3.  


Richards & Co. Hose


1 Dozn Men’s Hose
1. 4. 0


Leaver Legg


1 ps. Duroy 24 Yds
1.12. 0


4 Dozn Coats 8d.
. 2. 8


4 Dozn breast 3½
. 1. 2


Silk Twist & thread
. 4. 6


Thos Preston


25 lb. la: Drop shott No. 1
. 4. 6


Eleanor Brown Corks


20 Groce Corks
2. 0. 0


Bag
.  . 6


Chas Wilkins Mustd


8 half lb. Bottles Mustd 10d.
. 6. 8


1 Box
.  . 8


Bradshaw & Co. Line


2 Cable Laid Deep Sea Lines @ 4/
. 8. 0


Thos White Stays


1 pr Turnd Stays
1. 6. 0


Waltr Humphreys


2 Dozn Hose No. 3 11/6
1. 3. 0


4 Doz. Do 4 12/6
2.10.  


5 Dozn Do 5 13/6
3. 7. 6


Lardner &ca Hab[erdasher]y


10 lb. best Shoe thrd 18d.
.15. 0


20 lb. Do Maidste Do 2/
2. 0. 0


2 do Wh[ite]d Do 5/9
.11. 6


2 Oz. Scotch Nuns Do 2/
. 4.  


1 Oz. fine blue Marking Ditto
. 3. 0


4 Oz. Green Purse Twist 3/3
.13.  


4 Oz. Scarlet Do 4/
.16.  


3 Chip Bonnets 12d.
. 3.  


1 White Sattin Do
.10. 6


Deal Box
. 1. 8


Edwd Gilberd Stat[ionar]y


½ Rheam Superfine la: Writg Demy Cut
.12. 6


½ Rheam Demy Post 4to
. 5. 6


6 Papers best Ink Powder
. 2. 3


1 large Box of Wafers
. 1. 9


Geo: Ribright Protr


A Round Protractr to Pattern
.14. 0



Wm Baker Turn[er]y


2 large Dry Rubg Brushes Leaded 4/
. 8.  


4 Clamps for Do 15d.
. 5.  


1 Fine Lawn Sieve 12d.
. 1.  


6 Course Hair Do 8d.
. 4.  


Thos Squire C[u]t[ler]y

   
      2 pr Scissars @ 2/
      . 4.  
   

1 pr Ditto
. 2. 6


2 pr Ditto large 3/
. 6.  


Entry out Searchrs Fees & Shipg Chargs.
1.11. 6


Freight Primage & Bills of Loadg
    3. 4. 6


Premo of £ Insd at 4 Gs. prCt & Policy
5. 6. 3


Comn @ 2½ prCt
3. 0. 0



£123. 1. 3


E. Excepted Rob. Cary & Co.
